MARY'S OPINION HEADING                                           






                     NO. 12-05-00211-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

GLORIA DICKENS,                                          §     APPEAL FROM THE 86TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

BOMBARDIER CAPITAL, INC.,
APPELLEE                                                        §     KAUFMAN COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of Appellate
Procedure 42.3(a).  The trial court’s judgment was signed on February 22, 2005.  Under rule of
appellate procedure 26.1, unless Appellant timely filed a motion for new trial or other postjudgment
motion which extended the appellate deadlines, her notice of appeal was due to have been filed
“within 30 days after the judgment [was] signed.”  Appellant filed a motion for new trial.  Therefore,
her notice of appeal was due to have been filed “within 90 days after the judgment [was] signed,”
i.e., May 23, 2005.  See Tex. R. App. P. 26.1(a)(1).  However, Appellant filed a notice of appeal on
July 6, 2005.  Consequently, this Court has no jurisdiction to consider the appeal because the notice
of appeal was not filed on or before May 23, 2005.
            On July 6, 2005, this Court notified Appellant pursuant to Texas Rule of Appellate Procedure 
42.3(a) that her notice of appeal was untimely, and it informed her that unless the record was
amended on or before July 18, 2005 to establish the jurisdiction of this Court, the appeal would be
dismissed.  The deadline for responding to this Court’s notice has expired, and Appellant has neither
responded to our notice nor established this Court’s jurisdiction.  
            Because this Court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want of 
 
 
 
jurisdiction.  Tex. R. App. P. 42.3(a).
Opinion delivered July 20, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.






















(PUBLISH)